 
 
Exhibit 10.4
 
 
[OSI LETTERHEAD]


 
REVISED – March 24, 2006
March 23, 2006
 
STRICTLY PRIVATE & CONFIDENTIAL
 
Dr. David Epstein
56 Pine Street
Belmont, MA 02478
 
Dear David:
 
We are pleased to offer you the position at OSI Eyetech of Vice President,
Research & Preclinical Development reporting to Anthony Adamis, Executive Vice
President, Research. We at OSI Pharmaceuticals, Inc. are very excited about the
possibility of you joining our team and we look forward to the prospect of
working with you. The following outlines the specific terms of our offer to you:
 
 
1)
Your start date will be on or around Monday, April 24, 2006. Please indicate on
the second page of this offer your intended start date.

 
 
2)
Your starting salary is payable bi-weekly at a rate of $8,076.92, less taxes,
which annualized is $210,000, less taxes. The position is considered an exempt
position for purposes of federal wage-hour law, which means that you will not be
eligible for overtime pay for hours worked in excess of 40 hours in a given
workweek.

 
 
3)
You will receive a $125,000 bonus (net). This amount will be grossed up to
assist with the tax implications to you. After the completion of one year of
service with the company 25% of the bonus will be forgivable. After your 4th
year of service the entire bonus will be forgiven. If you involuntarily
terminated from the Company you will not be required to re-pay this bonus.

 
 
4)
Our Relocation Company will assist you in your move and OSI will pay for the
following relocation expenses:

 
 
·
OSI will pay for the packing and movement of household goods.

 
·
OSI will pay for typical transaction costs in selling your home in Massachusetts
through our relocation program and closing costs on the purchase of a new home
in New York, up to and including two points. Home purchase closing costs will be
grossed up to assist with the tax implications to you.

 
·
OSI will pay for five months of temporary housing and storage. Temporary housing
and storage after 30 days will be grossed up to assist with the tax implications
to you.

 
·
OSI will pay you two weeks incidental pay for miscellaneous expenses that you
may incur while relocating. This amount will be paid with your first paycheck.

 
·
You and your family may take up to ten nights for house-hunting trips to New
York to search for a new residence, which will be reimbursed by the Company.
This will include reasonable transportation, hotel accommodations and meals in
line with our relocation policy.

 
·
OSI will pay for one-way coach airline fares and in transit charges in line with
our current relocation policy to transport you and your immediate family to your
new location. The amounts reimbursed will be grossed up to assist with the tax
implications to you.

 
Please review OSI's relocation policy for further details. Please note that if
you choose to leave the Company within 12 months of relocating you will be
required to re-pay all relocation amounts given to you. Specific information
will be in a separate Relocation Agreement that must be signed and returned to
Human Resources.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
5)
The Company will issue you an initial grant of 20,000 stock options of OSI
Pharmaceuticals common stock on the first business day  of the month after your
employment begins. OSI's stock options vest over 4 years.

 
 
6)
You will receive a restricted stock grant of 10,000 shares. The restrictions
will lift on an annual basis at 25% per year over a 4 year period.

 
 
7)
You will receive mortgage assistance of $20,000 (net), per year for a period of
3 years beginning after you relocate to New York.

 
 
8)
In addition to your base salary in 2006, you will also be eligible for a
guaranteed bonus payment at 30% of your base salary pending satisfactory
performance. For 2007 and thereafter, bonus eligibility and amount will be
subject to the Board of Directors approved bonus plan as set forth for all
employees each year.

 
 
9)
If you are involuntarily terminated for a reason other than performance, OSI
will assist with the following:

 
 
a.
After 6 months of employment: You will receive 6 months salary as severance and
6 months of Cobra payments to cover your medical premiums.

 
b.
After 1 year of employment: You will receive 12 months of your base salary as
severance and 12 months of Cobra payments to cover your medical premiums.

 
c.
After 18 months of employment: You will receive 18 months of your base salary as
severance and 18 months of Cobra payments to cover your medical premiums.

 
 
10)
You are entitled to 15 days paid vacation per annum in accordance with the
Company's vacation policy.

 
*This offer is preliminary, subject to final review after completion of
background and reference checks.
 
You are also entitled to certain employee benefits established by the Company,
provided that you meet the respective eligibility requirements with respect
thereto. Currently, these benefits include, but are not limited to, term life
insurance, basic medical, dental and hospitalization coverage, long-term
disability coverage, a 401K savings and investment plan and a tuition
reimbursement plan. Further explanation of the benefits described herein will be
provided during your orientation meeting upon your arrival.
 
The foregoing does not constitute an employment contract between you and the
Company, nor does the foregoing otherwise constitute an agreement or promise by
the Company to employ you for any specific length of time or under any specific
terms and conditions.
 
In connection with your employment you will be required to execute such
employment, confidentiality and other agreements and documents as we request and
to present proof of U.S. citizenship or official authorization of employment in
compliance with the Immigration Reform and Control Act of 1986.
 
We do hope that you will decide to accept this opportunity to join us at OSI
during what is a particularly exciting time in the growth and development of the
Company. If there is anything further that you wish to discuss or any issues
that require clarification, please do not hesitate to contact me at             
.
 
David, if you accept the terms of this offer, kindly sign two copies of this
letter and return one copy to Human Resources in the enclosed envelope. As soon
as we receive your acceptance, we will send you orientation materials, which we
would like you to complete and bring with you on your first day of employment.
They will be reviewed with you during your New Employee Orientation.
 
Sincerely
 
/s/ Amy R. Sheehan
 
Amy R. Sheehan
Associate Director, Human Resources
Corporate Headquarters
 
cc:           Gayle Gironda, Director, HR Eyetech
 
Accepted by:
/s/ David Epstein
       
Date:
March 27, 2006
 

 



--------------------------------------------------------------------------------